 E I DUPONT & COE. I. du Pont de Nemours&Company, Inc.andMartinsvilleNylon Employees'Council Corpo-ration.Cases 5-CA-18636 and 5-CA-18736May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn May 17, 1988, Administrative Law JudgeWilliam F. Jacobs issued the attached decision. TheGeneral Counsel and the Union filed exceptionsand supporting briefs, and the Respondent filed abrief opposing the exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions 1 only to the extent consistent with thisDecision and Order.We adopt the judge's dismissal of the allegationsthat the Respondent violated Section 8(a)(5) and(1) by insisting that negotiations take place at theplant during regular business hours, and by curtail-ing certain employee privileges in the plant's lockerrooms.With respect to the judge's findings concerningthe Respondent's restrictions on permission for em-ployees who are also representatives of the Unionto pursue union business on company-paid time,however, we distinguish between restrictions thatwere, in effect, nothing more than implementationsof the express terms of the collective-bargainingagreement and restrictions that amounted to newrequirements that were both inconsistent with pastpractice and not contained within the agreement.This distinction is essential because it is undis-puted that the Respondent proposed all of thesechanges to the Union during the term of the agree-ment and offered to bargain over them. The Uniondeclined to bargain, taking the position that the Re-spondent was obligated to maintain current prac-tices in effect until the agreement expired. Certain-ly the Union's position was justified about anymodifications of terms and conditions that were es-tablished by the collective-bargaining agreement.Under Section 8(a)(5) of the Act as supplementedby the proviso to Section 8(d), midterm modifica-tions to provisions of a collective-bargaining agree-ment involving mandatory subjects of bargainingiThe judge did not pass on the Respondent's affirmative defense thatcertain issues in this case should be deferred to the arbitration process ofthe parties' collective-bargaining agreement In the absence of exceptionswe find it unnecessary to address this matter563are prohibited unless they are by mutual consent orthe party desiring the change pursuant to a reopen-er provision has satisfied the requirements of Sec-tion 8(d) with respect to timing and notices to theother party and to mediation agencies.ChemicalWorkers v. Pittsburgh Plate GlassCo., 404 U.S. 157,185-187 (1971);Martin Marietta Energy,283 NLRB173 (1987), enfd.mem. 842 F.2d 332 (6th Cir.1988).However, with respect to any existing practicesthat were inconsistent with the written terms of theagreement, the Respondent surely could not befound in violation of the 8(a)(5) and 8(d) provisoprohibitionswhen it offered to bargain overchanges in the practices and when its own bargain-ing position was essentially to return to the writtenterms of the agreement.In distinguishing between terms of the agreementand existing practices, we do not suggest that anagreement can never be read as encompassing pastpractices that are not specifically written into it.But where, as here, the contract contains a clausestating that the written agreement is to be the par-ties' "entire Agreement" except as to any later sup-plementalagreements"executed in the samemanner" as the main agreement, and the past prac-tices in question areinconsistentwith the writtenterms, those practices cannot properly be consid-ered implied terms of the agreement.2 In our view,the past practice by which employee/union repre-sentatives spent substantial amounts of paid timeduring their work shifts conducting nongrievance-related union business conflicts with the parties'written agreement on the activities of such repre-sentatives on paid time. Therefore, to the extentthat the Respondent proposed to limit union repre-sentatives to the activities defined in article XII ofthe collective-bargaining agreement, we find that itdid not make an unlawful midterm modification ofthe agreement.However, the Respondent did not content itselfwith retreating to the bare bones of the contractterms. It added new procedures that were incon-sistentwith existing practice and that, at least inone respect, could not fairly be implied from thecontract terms.As more fully detailed in thejudge's decision, on March 8, 1987, the Respondentissued a memorandum to its supervisors concern-2This represents the construction of "entire agreement' clauses oftenfollowed by arbitrators See, e g,WallaceMurray Corp,72 BNA LA470, 474 (1979) (Abrams, Arb),American Seating Co,16 BNA LA 115,117 (1951) (Whiting, Arb) But seeWilliams-Russell andJohnson, 91 BNALA 1215 (Jan 17, 1989) (Byars, Arb) (holding employer to a past prac-tice contrary to contract language when the practice involved a methodfor computing benefits and the employer alone had been responsible forthe computations) See generally Elkouri & Elkouri,How ArbitrationWorks,437-451 (4th ed 1985)294 NLRB No. 43 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing, inter alia, a set of five questions to' be an-swered by union representatives who seek permis-sion to "receive, investigate, and handle" contrac-tual grievances.3 Several terms of the agreement-in particular the requirement that both the unionrepresentative and the potential grievant receivepermission to confer over a grievance and the spec-ification of "a reasonable amount of time duringworking hours" for receiving, investigating, andhandling grievances-may reasonably be read as al-lowing management to ascertain who is conferringwithwhom during working hours and approxi-mately how long the handling of the matter maybe expected to take. Asking the union representa-tive the location of the grievant and the identity ofhis supervisor is also a procedure fairly impliedfrom the contract terms, because this is simply ameans of assuring that the grievant's supervisor iscontacted and gives the permission required underthe agreement. The contract terms do not, howev-er, clearly imply that the Respondent was free tolearn in advance "the nature of the grievance."4Thus, insofar as the Respondent implemented aprocedure containing that question and denied aunion representative time off because of his refusalto answer the question, the Respondent violatedthe statutory prohibition against midterm contractmodifications, discussed above, because it took thisactionwithout the Union's consent and withoutThe five questions wereIWho is the grievant or employee with whom you want to meet?2What area of the plant does he/she work?3Who is the employee's supervisor or contact supervisor?4What is the nature of the grievance?5How much time do you think you will need?The set of questions was promulgated in connection with the Respond-ent's reassertion of the contract's grievance provisions contained in artXII, includingSection 5An accredited Representative of the Union, on beingpresented with a grievance shall be allowed a reasonable amount oftime during working hours without loss of pay to receive, investigateand handle such grievance in accordance with the grievance proce-dure after obtaining permission from his immediate supervision It isunderstood that in contacting an employee concerning the settlementor handling of a grievance, prior advice of the desire to make thecontact will be given to the employee's supervisionSection 6Any employee having a grievance shall be allowed areasonable amount of time during working hours without loss of payto present his grievance to his Representative, after obtaining permis-sion from his immediate supervisionThe contractual provision for a reasonable amount of time for aunion representative to "receive,investigate and handle such grievance inaccordance with the grievance procedure," read together with the provi-sion allowing an employee not to raise a possible grievance first with hissupervisor but to "elect to take the matter up directly with his unionRepresentative" may reasonably be read as allowing an employee to dis-cuss his potential grievance with the union representative before it is for-mulated in final terms for presentation to managementThus,theRe-spondent's request to ascertain in advance "the nature of the grievance"could undermine an employee's election to take up a matter first with hisunion representative and not merely be an effort to verify that the unionrepresentative was processing a grievancesatisfying the 8(d) proviso requirements regardingtiming and notice.5ORDERThe National Labor Relations Board orders thatthe Respondent, E. I. du Pont de Nemours & Com-pany, Inc.,Martinsville,Virginia, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with Mar-tinsvilleNylon Employees' Council Corporation,by unilaterally implementing a procedure resultingin the denial of time off during working hourswithout loss of pay for a union representative todeal with contractual grievances.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Abide by the terms of the parties' collective-bargaining agreement concerning the denial of timeoff during working hours without loss of pay forunion representatives to dealwith contractualgrievances.(b)Post at its facility in Martinsville, Virginia,copies of the attached notice marked "Appendix. 116Copies of the notice, on forms provided by the Re-gional Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent' immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.a The incidents of denials of time off for handling grievances involvedunion representative Stan Rogers On March 10, 1987,and again in lateMarch the Respondent's supervisor, Roger Smith, denied Rogers permis-sion to deal with a contractual grievance based on his refusal to answerthe questionsOn March 17 and 18 the Respondent's supervisor, CecilPerty, similarly denied permission to Rogers because of his refusal to re-spond to the questions However, this unlawful conduct does not amountto a violation of Sec 8(a)(3), alleged in the complaint,in the absence of ashowing of unlawful motive Other incidents, as described in the judge'sdecision and as alleged in the complaint, are not supported by evidencesufficient to make out violations of the Act under our analysis here8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " E I DU PONT & COAPPENDIX ,NOTICE To EMPLOYESSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.WE WILL NOT refuse to bargain collectively withMartinsvilleNylon Employees' Council Corpora-tion by unilaterally implementing a procedure re-sulting in the denial of time off during workinghours without lossof pay forunion representativesto deal with contractual grievances.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL abide by the terms of our collective-bargaining agreement concerning the denial of timeoff during working hours without loss of pay forunion representatives to dealwith contractualgrievances.E. I. DU PONT DE NEMOURS & COM-PANY, INC.James P. Lewis, Esq.,for the General CounselThomas SagerandCharlesMitchell,Esqs., of Wilmington,Delaware, for the Respondent.Kenneth Henley, Esq.,of Philadelphia, Pennsylvania, forthe Charging Party.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge. Thiscasewas tried at Collinsville, Virginia, 18-20 August1987. The charge in Case 5-CA-18636 was filed 5 Feb-ruary 1987 by Martinsville Nylon Employees' CouncilCorporation (the Union)and amendedon 2 and 25March 1987. The charge in Case 5-CA-18736 was filed20 March 1987 by the Union.An amended complaint in Case 5-CA-18636 issued 23April 1987 anda complaintin Case 5-CA-18736issued 5May 19871 An order consolidatingcasesissued 1 July1987. The consolidatedcases allege violationsof Section8(a)(1), (3), and(5) and Section 8(d) Theanswer deniesthe commissionof anyunfairlabor practices.All parties were represented at thehearing and wereafforded full opportunity to be heard and to present evi-dence and argumentAll filed briefs.On the entirerecord,2my observation of thedemeanorof the wit-IBoth the amended complaint in Case 5-CA-18636 and the complaintin Case 5-CA-18736 were further amended at the hearing2 Charging Party'smotion to amend the transcript is granted565nesses, and after giving due consideration,to the briefs, Imake the following'FINDINGSOF FACT3The ultimate issue is whether E.I.du Pont de Ne-mours Company,. Inc. (the Respondent or the Company)violated Section 8(a)(1), (3), and(5) and Section 8(d) oftheAct by unilaterallyinstitutingcertain changes inworking conditions and thereafter failing and refusing tomeet with the Union for purposed of negotiations at rea-sonable times and locations.FactsThe Union's Productivity Proposal and itsImplementationRespondent,a Delaware corporation,operates a facili-ty in Martinsville,Virginia,where it is engaged in themanufacture of nylon yarns. The employees at the planthave been represented by the Union for over 40 yearsRecognition of the Union as the designated collective-bargaining representative of the employees has been em-bodies in successive agreements,the most recent and rel-evant of which is effective by its terms for the period 7April 1986 until 31 August 1987.4Over the past several years union officers and repre-sentativeswere permitted to engaged in various unionactivities such as conferring and meeting with plant man-agement on negotiations committees and investigatingand pursuing grievances.Some of these union officersand representatives spent 60 to 100 percent of their timeon union duties as opposed to job-related duties andwere paid for this time by the Company. The union offi-cers and representativeswere were not required toobtain permission from managementbeforeleaving theirworkstations to engage in these union activities norwere they required to advise management of the specificnature of the union activities before undertaking themTherewere never any complaints about how long ittook In fact, union officials and representatives on therotating shifts were sometimes transferred to day shift bythe Company in order to make it convenient for them toservice the membership.The practice herein describedreflects the pattern of union representation and conductover several years prior to 1987.In early 1987 Respondent determined that in order "toremain competitive in, the market place"itwould haveto find ways of increasing production relative to costs. Itwas decided that one way of doing this would be to at-tempt to get more production out of certain of the unionofficialswho had theretofore not been required toproduce. To this end,management prepared a documententitled"Union Officials and Council RepresentativesProductivity Proposal."Among other provisions, thisdocument provided that all union officials and represent-atives,with the exception of the union president, would3 The complaintalleges and the answer admits that the Board has juris-diction andthat the Unionis a labor organization within the meaning ofthe Act4Hereinafter all dates are in 1987 unless noted otherwise 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhenceforth' have to work on their assigned shifts effective15 February and that thereafter accredited union repre-sentatives would be allowed a reasonable amount of timeduring their regular working hours, without loss of pay,to receive, investigate, and handle grievances,only afterobtaining permission from theirimmediatesupervisors.On 2 February, Respondent presented its productivityproposal to the Union's committee and advised it that theCompany was opening negotiations on the subject of itscontentsThe union representatives objected to the im-plementation of the proposal, stated that it was a matterthat should be discussed at contract time, and advisedthe Company that it would take up the matter with theUnion's attorney and would get back to the CompanylaterThe parties 'met againon 5 February specifically todiscuss the productivity proposal but the Union an-nounced that its attorney was still considering the pro-posal and had made no decision on the matter. TheCompany reminded the Union that its proposal wasscheduled to go into effect on 15 FebruaryWhen the parties met on 6 February to again discussthe subject matter, the union representativesagain re-quested that discussion about it be put off until contractnegotiationtime.They reminded the company represent-atives that 'twice before the Compnay had tried tochange the representational system only to later abandonitsposition.When the company representatives arguedthat the proposed changes could save the Company$400,000 per year, the Union requested that the Compa-ny supply it with information as to how the representa-tional system worked in its other unionized plants andhow the Company arrived at its $400,000 savings figure.The Union also requested copies of any notes taken bythe Company during the 1984, 1985, and 1986 contractnegotiations pertaining to representational questions. TheUnion reduced its request for the above-described infor-mation to writing in a letter dated 9 February.On 13 February the partiesmet againto discuss theproductivity proposal The Union maintained its positionthat the matter should better be discussed at contracttime.The Company, at this meeting, supplied some ofthe information requested earlier and agreed to resched-ule the effective date of the productivity proposal to 8March. Though the parties met again on 17 February,there 'was no change in their positions.On 23 February the parties met once again and dis-cussed the Company's productivity proposal in depth.The Company reiterated the position it had taken earlierthat it would no longer permit union representatives tochange schedules to attend meetings with managementheld between 8 a.m. and 4 p.m The Union responded byinsisting that any future negotiations between the partiestake place off plant at a neutral location after 4:30 p.m., aposition the Union maintained from that time forward.The meeting ended with the Company advising theUnion that the productivity proposal would be imple-mented on 8 March.On 8 March the Company implemented its union pro-ductivity proposal and on thesamedate issued a memo-randum to its supervisors instructing them on procedure.atives, including the vice president and secretary treasur-er, returned to their assigned shifts while the remaining10 continued to work the day shift. The Union contin-ued, after 8 March, to choose for itself which of its offi-cials and representative would attend labor-managementmeetings.However, thereafter, the Company would nolonger pay union officials and representatives assigned torotating shifts for time spent attending meetings held out-side their normal shifts.The memorandum which issued that date instructedsupervisors to 'permit union representatives to leave theirwork stations, to investigate grievances as the workloadallows. It also instructed supervisors to ask and .obtainanswers to the following questions before releasing rep-resentatives to investigate grievances.1.Who is' the grievantor employee with whomyou want to meet?2.What area of the plant does he/she work?3.Who is the employee's supervisor or contactsupervisor?4.What is the nature of the grievance?5.' How muchtimedo you think you, will need?The memorandum also provided that after the represent-ative's supervisor obtains the answers to these questions,he should then contact the grievant's supervisor and ar-range for a mutually convenient time for the representa-tive to meet with the grievant.Prior to 8 March union representative's performed arange of union activities in addition to,, investigatinggrievances. Thus, they were free to walk about the plantamong the employees whom they represented, talk withthem about problems or potential problems, and to gen-erally police the contract. They were also free to visitthe studio, the Union's office at the plant, to discuss withfellow representatives or union officials, possible emerg-ing contractual or labor-related problems and;to researchsuch issuesWith the issuance of the memorandum on 8March and the guidelines requiring representatives toanswer to , above-listed questions before leaving theirwork stations, the union officials and representatives'previously enjoyed freedom to participate in these activi-tieswas seriously curtailed. On 8 March 'the Companyimplemented its union productivity proposal and thereaf-ter enforced the guidelines for its implementation.The complaint alleges that since January 19655 unionofficials and representatives have been allowed to spendall their time on union business; that Respondent has notrequired them to perform production work; that thispractice was embodied in the latest collective-bargainingagreement; that Respondent's allowing union officialsand representatives to spend all of their time on unionbusiness and not requiring them to perform productionwork constituted a past practice; and that when Re-spondent, on 8 March, failed to continue this past prac-tice by requiring union officials and representatives toperform production work, it did so without affording theUnion an opportunity to negotiate and bargain about thechange in violation of Section 8(a)(1) and (5) and 8(d).Thus, on that date 15 of 25 union officials and represent-s The date appears as amended at the hearing E I DU PONT & CO.Contrary to the allegations contained in the complaint,however,"I find that historically all' union officials andrepresentatives, except for the union president, were ex-pected to perform some production work in addition totheir union duties, that the right of union officials andrepresentatives to refrain from performing productionwork was never impliedly, or otherwise, embodied in thecollective-bargaining agreement;that in 19,80 or shortlybefore,Respondent began to permit certain union offi-cialsand' representatives to switch shifts in order toenable them to more easily perform their union-relatedduties; that about the same time, Respondent relaxed cer-tainrequirements that representatives and grievantsobtain permission from their supervisors before leavingtheirwork stations to participate in grievance-relatedmatters; that the deviation from contractual provisions orthe relaxation of rules contained therein did not amountto a waiver of Respondent's rights under the contract orto the establishment of a past practice; and that when, on8March, the Respondent, for purely economic reasons,returned to,a . literal interpretation of the contract andstrictenforcement of its rights thereunder, it did notthereby refuse to bargain in good faith, in violation ofthe Act.66 BASF Wyandotte Corp,278 NLRB 173 (1986) Both General Counseland the Charging Party rely onCommunicationsWorkers (C & P Tele-phone),280 NLRB 78 (1985), which I find clearly distinguishable In thatcase the violative unilateral act concerned a 30-year old practicenotcov-ered by the contract In the instant case,the contract covers and controlsthe subject matter of the allegedunilateralactionThe relevant contrac-tual provisions,are articles II and XIIARTICLE IIRECOGNITION AND SCOPESection IThe UNION is recognized as the exclusive bargainingagency for the employees at the Plant as set forth in Article I of thisAgreement for the purpose of collectivebargainingwith respect torates of pay, wages, hours of work, and other conditions of employ-mentSection 2 There shall be no discrimination, coercion, interference,or restraint by the COMPANY or the UNION or any of their agentsagainst any employee because of membership or non-membership inthe UNION, and the UNION agrees that there shall be no solicita-tion or promotionalUNION activity on COMPANY timeSection 3 This Agreement constitutes the entire Agreement be-tween the parties hereto as of the execution date hereof However,any supplement which may hereafter be mutually agreed upon be-tween the parties when executed in the same manner as this Agree-ment shall become and be part of this AgreementARTICLE XIIADJUSTMENT OF GRIEVANCESSection 1The UNION agrees to select an employee Committeeof not more than five (5) officials and/or accredited Representatives,including a Chairperson, who shall constitute the Grievance Com-mitteeThe UNION will keepthe Plant Managementadvised of anychanges in the personnel of this CommitteeSection 2 In the event that a dispute or grievance shall arise be-tween theCOMPANY and the UNION or any employee;'an earnesteffort shall be made to settle such dispute or grievance in the follow-ing sequence-FIRST, the aggrieved employee normally will attempt to obtain asettlement through the members of supervision directly in chargeHowever,the aggrieved employee may elect to take the matter updirectlywith his UNION Representative who will attempt settle-ment of the grievance with supervision directly in charge The ag-grieved employee may be present567Section 6.Any employee having a grievanceshall be allowed a reasonable amount of 'time duringworking hours without loss of pay to-present hisgrievance to his Representative, after obtaining per-mission from his immediate supervision.Itsmotivationwas nondiscriminatory and its actionwas not unilateral.Indeed,itoffered to and did,in fact,meet to bargain with the Union concerning the an-nounced.changes severaltimesbetween 2 February and8March.Following the implementation of the union productivi-ty proposal, a number of incidents occurred which werea direct result thereof. These incidents have been allegedas violations of the Act. Thus, on 9 March, Stan Rogersa union representative,asked permission of his supervi-sor,Roger Smith, to write two grievances. Smith toldRogers that writing grievances was not part of handlingor investigating grievances,that he would not pay himto go somewhere and write a grievance, and that Rogerswould have to do that on his own time.Also on 9 March, Union Representative James Spainreceived a telephone call from one of the employeeswhom he represented. The employee wanted to discussSECOND, between the employee's Union Representative and theArea supervision of the area in which the grievance occurs If theUNION Representative so desires, he may have the Grievance Com-mittee Chairman present at this stepAt the FIRST and SECOND Steps, of the grievance procedure ananswer normally will be given to the UNION by supervision notlater than ten (10)calendar days after the date the grievance waspresented at each step In the event an answer is not given by super-vision at a Step, unless an extension of time is agreed upon by bothparties,the grievance may be presented at the next StepTHIRD, failing a satisfactory adjustment as above provided, theUNION Grievance Committee may present the grievance to thePlant Manager and/or his designated representatives who will renderan answer to the UNION within ten (10) calendar days of the datethe grievance is presented at this Step,unless an extension of time isagreed upon by the partiesAny grievance not presented at the SECOND and THIRD Stepswith ten (10) calendar days following supervision's answer to thegrievance in the preceding Step shall be considered terminated bythe parties unless an extensionof thetime is agreed uponby the par-tiesSection 3 In the event that more than one (1) employee is in-volved in a grievance or dispute in the FIRST Step, the number ofemployees, exclusive of the UNION Representative, to confer withsupervision shall be agreed upon between supervision and theUNIONSection 4Meetings between elected officials and/or accreditedRepresentatives of the UNION and the Plant Management will bepermitted on COMPANY time and COMPANY propertyin caseswhere such meetings are for the purpose of conferring with thePlantManagement No elected officials or Representatives shall bepaid for the time consumed in a meeting with the Plant Managementoutside of his regular working hours No change in the workinghours of an elected official or Representative will be made for thepurpose of conducting business of the UNION except in cases whereaRepresentative or elected official may make his own arrangementswith another qualified employee, subject to the approval of his su-pervision and provided no overtime pay is incurredSection 5 An accredited Representative of the UNION, on beingpresented with a grievance shall be allowed a reasonable amount oftime during working hours without loss of pay to receive, investigateand handle such grievance in accordance with the grievance proce-dure after obtaining permission from his immediate supervision It isunderstood that in contacting an employee concerning the settlementof handling of a grievance, prior advice of the desire to make thecontact will be given to the employee's supervision 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith Spain a problem which had arisen in his area. WhenSpain advised his supervisor about the call, the supervi-sor asked Spain forthe nameof the employee and whatthe nature of the'problem was. Spain told the supervisorthat it was none of his business The supervisor there-upon told Spain that he could not leave his work station.A few hours later the exactsame scenewas reenacted.On 10 March Stan Rogers asked Smith for permissionto investigate a grievance. Apparently after some discus-sionabout the newly enforcedguidelines,Smith statedthatRogers had made it very clear that he would notfollow the union productivity proposal and warned himthat if he left his job assignment in order to investigategrievances without complying with its requirements, itwould be considered insubordination and grounds fordismissal.On 11 March Union Representative Anthony Hut-chens told his supervisor, Floyd Trent, that he had threegrievances to investigate. Trent asked Hutchens the fivequestions listed supra, but Hutchens refused to answerthem on grounds of confidentiality. Trent then askedHutchens how long it would take him to investigate thegrievance, explaining that he had to know how long torelieveHutchens.Hutchens replied that the first twogrievances would not take long because he just had tohave a conversation with a supervisor, but that the thirdgrievance might take a while because he had to do someresearch and, thereafter,might have to contact theUnion's attorney. Trent told Hutchens to investigate thefirst two grievances but he could not take care of thethird one. As a result of this conversation Hutchens justinvestigated the first two grievancesOn 13 March Supervisor Melvin Barnes told UnionRepresentative Joe Foley that he' must be on the job atall timesand that he could no longer conduct union busi-nesswithout Barnes' approval. Thereafter, Foley couldno longer visit the studio as he had done before norcould he investigate employee concerns about asbestoswithout first obtaining permission from Barnes, a stepwhich, prior thereto, had been unnecessary.On 17 March, Stan Rogers was working for Supervi-sor Cecil Perty.7 He asked Perty for permission to inves-tigate a grievance. Perty asked Rogers to answer fivequestions, but Rogers refused Perty told Rogers thatunlesshe answered the questions, he would have torefuse to give him permission to investigate the griev-ance.The following day Rogers and Perty had the samediscussion with the same result.On March 20 Floyd Trent told Anthony Hutchensthat he was no longer permitted to go to the studio with-out permission. He added that even with permission, hewas not allowed to have a key to unlock the doorSometimein lateMarch, Rogers asked Smith for per-mission toprocess a grievance. Smith refused to letRogers process the grievance when he refused to answerthe five questions put to him.There are additional allegations in the complaint"'which are not substantiated by the evidence in the°Sometimes appears inthe record as Purdy8 G C Exh 1-0record. In fact they are not even touchedon` in somecases,I recommenddismissalof these.These incidents, which occurred between 9 March andthe end of that month, were the'direct result of Respond-ent'sreimplementation of its contractual rights and theunion representative's decision to react to the reimple-mentation in an adverse fashion. Respondent's insistencethat union representatives follow the contractual griev-ance procedure was not in, error and itsruleswhereby itrequired them to follow reasonable steps to comply withthe grievance procedure was not violative of the Act. Iwill therefore recommenddismissalof the allegationscontained in paragraphs .13 and 15 of the complaintissued inCase 5-CA-18736.Time and Place of NegotiationParagraph 11 of the complaints alleges that as of 9March, Respondent insisted on negotiations on the prem-ises of its facility and during business hours.10 The histo-ry of bargaining reflects that the parties had 'historicallymet to negotiate, to process grievances, and to otherwisetreatwith labor/managementproblems usually on Re-spondent's premises between the hours of 8 a.m. and 4p.m. At the meeting held on 23 February,'scheduled forthe purpose of discussing implementation of the unionproductivity proposal, however, the Union announcedthat if Respondent was no longer going to permit unionrepresentatives to change schedules in order to attendmeetings during the 8-to-4 shift, and was,going to insistthat the Union's vice president and secretary-treasurer goback to their assigned rotating shifts, then the Unionwould insist that henceforth all labor/management meet-ings be held off the plant premises at a neutral site be-cause the union representatives were no longer gettingpaid.The Union also insisted that future meetings beheld after 4:30 p.m. so that union representatives work-ing the midnight shift would 'be able to get some sleepbefore engaging in bargaining negotiations. There was noagreementon this subject at the 23 Februarymeetingand, as noted, Respondent implemented its union produc-tivity proposal on 8 March.Between 9 and 12 March Respondent's negotiator,Harold Slate, contacted the Union's president, HaroldGoad, on five or six occasions requesting meetings at theplant at 10 a.m. to continue negotiations on variouslabor-management subject matters. Each time Goad ad-vised Slate that the Union would have a problem meet-ingwith the Company because the secretary-treasurerwas on the midnight shift and would not be available torecord minutes and because various other union repre-sentativeswere also unavailable to meeting during theday shift. He suggested a meeting outside the plant after4:30 p.m. Slate refused each time to meet off the plantGoad testified that he felt that it was unfair to union rep-s Case 5-CA-1873610 The cited paragraph continues "with union officers and representa-tives while refusing either to permit them to change shifts or to negotiateat other times and locations as requested by the Union, thereby failing tocontinue in full force and effect the past practice describedand fail-ing to meet with the Union for purposes of negotiations at reasonabletimes and location " E I DU PONT & COresentatives on the 12-to-8 shift to require them to haveto stay up 2 hours to attend a 10 `a.m. meeting for theCompany's convenience.On 12 March Slate wrote a memorandum to Goad inwhich he stated that he could not understand why theUnion was insisting that bargaining sessions be held offthe plantsite after 4 p.m. He pointed out that for 30-40yearsbargaininghad always been conducted at the plantduring the 8 to 4 shift; that any records which the partiesmight need were at the plant; that the practice of meet-ing at the plant during the day shift had worked outquite well in the past and that he planned to continue thepractice unless the Union could provide more compellingreasons for changing it. He then stated that he was set-ting up a meeting at the plant for 18 March at 10 a.m.since there was "a pressing need to discuss some itemsthat are vital to the future success of this plant." A list ofitems to be discussed was attached.By memorandum dated 16 March, Goad advised Slatethat due to recent changes by the Company affecting theschedule of union officials and representatives, it was "nolonger either practical, convenient or appropriate" fortheUnion to meet during the day shift on companyproperty. The memorandum suggested a neutral site forthe next meetingBy memorandum dated 17 March Slate advised Goadthat the meeting which he had scheduled to take place atthe plant at 10 a.m. on 18 March would take place asscheduled. He stated that he would attend the meeting tohear the Union's input on the various subjects listed. Thememorandum concluded with the statement that if theUnion failed to attend the meeting the Company wouldgo forward with implementation of its listed proposals,"forced to consider only that input provided to date" bythe Union. The same date Goad replied to Slate's memo-randum,maintaininghis previously held position and ob-jecting to the "implementation of any changes concern-ingmatters subject to negotiation without having firstbargained with the Union."On 18 March at the appointed hour, company repre-sentatives appeared at the designated place for the meet-ing.Union representatives did not. By memorandumdated 19 March Slate advised Goad of plans to imple-ment certain changes in working conditions in the nearfuture "absent any further input from the Union " Theseplanned changes were to have been the subjects of nego-tiation at the 18 March meeting at which the Unionfailed to show. The memorandum also outlined severalproposals concerning which the Company "would reallydesire more input from the Union." A meeting was sug-gested but so was a reminder that the issues would haveto be addressed before 12 April, the implementation date.From 19 March through mid-June the Union and theCompany exchanged a number of memoranda. TheCompany's memoranda usually included proposals forchanges in working conditions or methods of production,some of which had already been discussed with theUnion and others which had not. i i These memoranda" There were also some proposals relating to job training569also included a request for a meeting with the Unionduring which the Union could offer input on the Compa-ny's proposals. In most cases the meeting would bescheduled to take place at a particular date and time,always on the Company's premises. When the Unionfailed to show up at the appointed hour, the Companywould send a followup memorandum to the Unionnoting the absence of union representatives and advisingGoad that "absent any additional input from the Union"on the proposals, they would be implemented by a cer-tain date. The Union would be encouraged each time tomeet with the Company at the plant to offer some inputon the proposal before the implementation date.The Union'smemorandain reply to those of the Com-pany only noted the desire of the Union to meet off thecompany premises at a neutral location. Each containeda request that the Company not change the terms andconditions of employment prior to meeting with theUnion and negotiating in good faith. In an 8 May memo-randum, Goad noted his objection to the implementationof the Company's proposals since 8 March.In addition to the exchange of memoranda, Goad andSlate discussed, in person, the possibility of schedulingalternative times and places for meetings. In each in-stance they maintained their respective positions. Goadinsisted that meetings be held away from the plant whileSlate insisted, in accordance with precedent, that they beheld at the plant. During one of these discussions Slatesuggested that the parties sit down and netotiate whenthe rotating B shift, the shift on which the Union's vicepresident and secretary-treasurer were employed, was ondays. This was in March. Goad replied that the Union'scommittee would be glad to meet with Slate off the plantat a neutral site even though the union officers wereworking days at the time and were available for meetingswithmanagement. Goad testified that other unnamedmembers of the Union's bargaining committee were noton days and presumably therefore not available.The question beforeme iswhether Respondent violat-ed Section 8(a)(1) and (5) on and after 8 March when itinsisted that all negotiations be conducted at the plantbetween the hours of 8 a.m. and 4 p.m. I find it did not.Respondent takes the position that between 30 and 40years of labor management bargaining had successfullytaken place on company time and property and theUnion has offered no legitimate basis for disturbing thispast practice. Respondent argues that all the Company'snegotiators and many of the Union's negotiators are al-ready on company property during the day shift andavailable to participate;that all union representatives onworking time would be paid for time spent in negotia-tions.Moreover, if negotiations were scheduled duringthose days when the rotating B shift was on days, thevice president and secretary-treasurer would also be paidfor time spent in negotiations. Finally, Respondent hasagreed that any union representatives working on othershiftswho wished to attend day-shift meetings could doso albeit without pay.Ifind that the position taken by Respondent withregard to this issue is reasonable and was not profferedin bad faith. By taking this position, Respondent has not 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDengaged bad-faith bargaining and did not violated theAct. The position taken by the Union insisting on off-plant meetings after 4 p.m is not here before me I shallrecommend dismissal of the allegation contained in para-graph 11 of the complaint.12Curtailment of Locker Room PrivilegesHistorically,Respondent maintained a men's and awomen's locker room for the use of its employees. Theemployees kept their equipment and personal belongingsthere.At the start of their shift the employees wouldpick up their equipment, then drop it off toward the endof the shift. Several employees also ate lunch and tookbreaks in the locker rooms where they would eat, drink,smoke, and chew tobacco. Most all the employees usedthe locker room to store equipment and belongings. Per-haps 50 to 60 of them ate their lunch or took breaksthere. The advantage of using the locker room for lunchor breaks was that it was relatively quieter and coolerthan out in the plant.In Februaryitcameto the attentionof managementthat the locker rooms had fallen into an unsanitary con-dition.On 18 February, members of management metwith the Union's contract chairman and cochairman ofthe union safety committee, Sam Coleman, and anotherunion representative and together inspected the conditionof the locker rooms. It was agreed that the lockers wereamess and Respondent's William Martin' 3 announcedhis intention of closing the locker rooms for all purposesother than storage purposes, effective 1 March. Martinreceived the impression' 4 from Coleman that the Unionneither agreed nor disagreed with his decision to closethe lockers for lunch and break purposesLater, on 18 February Martin sent a memorandum tovarious supervisors calling their attention to the unsani-tary condition of the locker rooms; requiring that theyundertake auditing of these facilities, requiring them toreport back to Martin their findings and what steps weretaken to improve conditions. By notice of the same dateemployees were notified that because "people have notabided by the rules set forth and agreed upon in July1966"15 the condition of the locker rooms "is a healthand fire hazard and we are, effective Sunday, March 1,1987, revoking the privileges in the locker rooms ofsmoking, drinking, eating, and chewing tobacco until fur-ther notice."After the memorandum and notice of 18 Februarycame to Goad's attention he wrote a letter to Martindated 25 February objecting to "any changes in condi-tion of employment without first affording the Union theright to negotiate over this matter."12 ReliableTools Co,268 NLRB 101 (1983)11 One of the several product team managers,a midmanagement super-visor14Martin's impression was in error Indeed, Coleman had voiced ob-jections to curtailment of the employees' locker room privileges15 The record contains no further mention of this agreementOn 27 February the Union and the Company met tofirmly establish the 'Union's objections' to the Company'splanned curtailment of locker room privileges.l-However,after the Union's position was established, that it did, infact, object, no effort was made by the Union to negoti-ate or further discuss the subject No input was offered.The Company indicated a further willingness to discussthe issues but did not offer to rescind its 1 March imple-mentation dateAs of 1 March, the employees were forbidden to eat,drink, smoke, or chew tobacco in the locker rooms.They were, however, subsequently permitted the use of aconference room for lunch and continued, as before, touse break benches near their work stations during breaks.The Union has not requested further negotiations withthe Company on the locker room issue but instead hasfiled theinstantunfair labor practice charge.Inmy view, the allegation concerning Respondent'sunilateral curtailment of locker room privileges is con-trolled by the Board's ruling inCitizensNational Bank,'sinwhich it statedIt is well established thatit isincumbent upon aunion which has notice of an employer's proposedchange in terms and conditions of',employment totimely request bargaining in order to preserve itsright to bargain on that subject. The union cannotbe content with merely protesting the action offilingan unfair labor practice charge over thematter.In the instant case the Union received notice of theRespondent's intention to ban eating, drinking, smoking,and tobacco chewing in the locker rooms In a timelyfashion it advised management of its objections In orderto obtain input from the Union, a meeting was held on27 February. At this meeting the Union reiterated its ob-jection but neither offered counterproposals nor suggest-ed future negotiations.When the Respondent later imple-mented its ban as scheduled, the Union filed a chargewith the Board.I find that although the Union objectedin itsletter of25 February and during the meeting of 27 February toRespondent's previously announced change in employ-ee's locker room privileges and thereafter filed an unfairlabor practice charge, it failed to bargain over the matterwhen it was given the opportunity. By its conduct theUnion has waived its rights. The Respondent has notviolated the Act as alleged.CONCLUSIONS OF LAW1The Respondentisanemployer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2The Union is a labor organization within the mean-ing of Section 2(5) of the Act.16 245 NLRB389 (1979), affil 644 F 2d 39 (D C Cir 1981) E I DU PONT & CO3.Respondent has not engaged'_,in the unfair laborpractices alleged.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe complaintis dismissed.57117 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses